Laughlin, J. (dissenting):
Wheeler, as trustee, recovered judgment against plaintiff, who then owned the land for which the award was subsequently made. At the instance of the judgment creditor a receiver of the property of the judgment debtor was duly appointed. The real estate was not transferred to him, and consequently, as he only took title to the personal property then owned by the judgment debtor, he took no interest in the land or in the award thereafter substituted therefor, which then became personal property perhaps subject to the lien of the judgment. The receiver, however, did not take title to the judgment which belonged to the judgment creditor, nor was he the agent of the latter to receive the award in judgment. His powers and duties were regulated and prescribed by the Code of Civil Procedure, sections12432-2471. Payment to him, therefore, did not discharge the plaintiff’s lien.
Judgment affirmed, with costs.